Title: From George Washington to John Forbes, 17 November 1758
From: Washington, George
To: Forbes, John



Sir,
Camp (at night) 17th Novr 1758.

Colon. Bouquets letter came to my hands (just as the Bearer was passing by) from Colo. Armstrong.
I shall punctually observe all the directions contained therein—altho’ I shall at the same time confess, I think it much safer and more elligible to have marched briskly on to our second Post, leaving the Road for Colo. Montgomery to open: We should by that means, have been as good as a covering-party to him, while we are fortifying a Camp which may be of great importance to the Army? Less time wou’d be lost by this means, and a straggling front (which ever will happen in expeditious cutting) would be avoided—besides the advantage of (perhaps) getting into a secure camp before we might be discovered.
I have opened the Road between 7 & 8 miles to-day, and am yet 3 miles short of Colo. Armstrong, who marched at 8 o’clock.

I understand by Captn Shelby, who is just come, from him, that Colo. Armstrong is not yet begun intrenching his Camp, which must again retard us to-morrow. Forwarding Provisions is highly necessary—hard labour consumes it fast—but all the men are in high spirits, and are anxious to get on. I shall be much pleased to see the Indians up; and am very glad to hear that Mr Croghan is so near at hand. The number with him is not mentioned—I wish they were in our front also. I was extremely sorry to hear of your Indisposition to-day, being Sir, Your most obedient, and most humble Servt

G:W.


To Genl Forbes.   
   
